Citation Nr: 1317000	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  03-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for a gastrointestinal disability other than IBS.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In pertinent part, the RO determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for a gastrointestinal disability (which was characterized as a stomach condition). 

In October 2009, the Board denied the Veteran's application to reopen a claim of service connection for a gastrointestinal disability.  The Veteran, through his attorney and VA's Office of General Counsel, timely filed a Joint Motion for Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court) in June 2010.  The Court granted the JMR later in June 2010, vacating and remanding the Board's October 2009 decision.  The Board subsequently remanded the Veteran's appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, in December 2010.

By decision dated July 2012, the Board reopened the Veteran's claim of service connection for a gastrointestinal disability, and remanded the claim for development on the merits.

A VA examiner in July 2012 diagnosed the Veteran as currently manifesting two separate gastrointestinal disorders - IBS and gastroesophageal reflux disease (GERD).  As a result of these separate diagnoses, the Board has rephrased the original issue of service connection for a "gastrointestinal" disability as two separate claims for administrative purposes.

The Board observes that a VA examiner in July 2012 attributed the Veteran's IBS, in part, to anxiety symptoms.  Virtual VA reflects that, in December 2009, the RO denied a claim of service connection for an adjustment disorder with anxious mood.  In May 2011, the RO denied a claim of service connection for PTSD which, as reflected in Virtual VA, has been referred to a Decision Review Officer for readjudication and, if necessary, issuance of a Statement of the Case (SOC).  Thus, the RO has already addressed, or is addressing, whether a separate anxiety disorder is of service-connected origin.

Finally, the Board notes that the RO has reviewed the additional evidence contained in Virtual VA in the February 2013 supplemental statement of the case (SSOC).

The issues of entitlement to service connection for tinnitus, entitlement to service connection for PTSD and entitlement to an initial compensable rating for bilateral hearing loss have been listed on the title page for procedural purposes only.  These issues are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, and are addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The Veteran, who is presumed to have entered active service in sound condition, is deemed to have first manifested IBS during active service.

2.  A gastrointestinal disorder other than IBS, including GERD, is not shown to have manifested until many years after service, and is not shown to be causally related to an event during active service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2012).

2.  The criteria for entitlement to service connection for a gastrointestinal disability other than IBS have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran filed an application to reopen a prior final denial in December 2002.  A January 2003 RO letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate a service connection claim as well as the relative duties on the part of the Veteran and VA in developing the claim.  This letter did not advise the Veteran of the basis for the prior final denial and the evidence needed to reopen the claim, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, this notice error is harmless as the Veteran has successfully reopened his claim.

A November 2006 RO letter advised the Veteran of the criteria for establishing an initial disability rating and effective date of award, should service connection be established.  The timing deficiency of this aspect of notice does not result in any prejudice to the Veteran as these downstream issues are not implicated in this appeal.

The Veteran's service treatment records (STRs) are missing.  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her STRs.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

By letter dated January 2011, the RO advised the Veteran that his STRs were missing as well as the types of alternative sources of evidence which could help supplement the evidentiary record.  The RO also advised the Veteran of the alternate record searches which were being conducted on his behalf.  In September 2011, the RO contacted the Veteran by phone to determine whether he had any STRs in his possession.  Thereafter, the RO readjudicated the claim in a February 2013 supplemental statement of the case (SSOC) which cured any timing deficiency with respect to this notice requirement.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran does not contend, and the evidence does not show, that there are any relevant documents in the possession of the Social Security Administration (SSA).

The Veteran has contended that he had treatment for nervous stomach trouble during active service, but his STRs are missing.  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

In May 2006 and January 2009, the National Personnel Records Center (NPRC) in St. Louis, Missouri, notified VA that the Veteran's STRs were missing and likely destroyed in the July 1973 fire at NPRC.  In January 2011, the RO contacted the Veteran by telephone to obtain more specific information regarding his unit and division assignments, but the Veteran could not recall.  In July 2011, the NPRC notified that the RO that the Veteran's STRs could not be reconstructed, and no additional information was obtained by an alternative records search including Surgeon General Office (SGO) reports and morning reports.  

By letter dated September 19, 2011, the Veteran was advised of the unavailability of any alternative records, and further advised to submit any records in his possession.  The Veteran also was contacted by telephone in September 2011 and asked to submit any copies of his STRs that were in his possession.  The Veteran notified RO personnel who contacted him by telephone in September 2011 that he had no STRs.

The RO sent several letters to Thule Air Force Base hospital in Greenland in November 2006 and in February and April 2007 requesting any records of the Veteran's in-service hospitalization at this facility in 1955.  There is no record of a response from this facility to any of the RO's repeated requests for these records. 

In response to a request for any records of the Veteran's in-service hospitalization at Thule Air Force Base hospital in Greenland, the NPRC notified VA in March 2009 that it had no such records.  The NPRC specifically informed the RO that a search of retired records from Thule Air Force Base did not include the requested records for the Veteran. 

Having exhausted its efforts to obtain these records, the RO formally determined in September 2011 that the Veteran's STRs likely had been lost in the July 1973 fire at the NPRC.  The RO also formally determined in September 2011 that there were no STRs available for the Veteran's duty in Greenland, including any records of his in-service hospitalization for a tonsillectomy at Thule Air Force Base hospital.  

Having reviewed the record in this case, the Board finds that the RO has attempted to obtain the Veteran's STRs to the extent possible.  The Board concludes that it is reasonably certain that these records do not exist and further efforts to obtain those records would be futile.  Notably, the tonsillectomy records would be of minimal probative value to the claim at hand.  Additionally, the Veteran's testimony has supplemented the missing STRs and has been evaluated by a medical physician to determine the onset and etiology of his gastrointestinal disorders.

VA has also obtained medical opinion in this case by a VA Chief of gastroenterology.  The July 2012 examination report reflects review of the claims folder as well as an extensive interview of the Veteran.  This examiner found two separate diagnoses related to the Veteran's reported symptoms - IBS and GERD.  With respect to IBS, the examiner opined that it was more likely than not that the Veteran's diarrhea complaints were most appropriately diagnosed as IBS which the Veteran himself described as existing prior to service.  This opinion raises the applicability of the presumption of soundness under 38 U.S.C.A. § 1111 which can be applied in favor of the Veteran.

The VA examiner further opined that there was insufficient information of record to make a well-founded assessment as to whether the Veteran's GERD either started in service or was aggravated by service.  On review of the record in its entirety, the Board finds that this aspect of the VA medical opinion is adequate for rating purposes.  The Board acknowledges that the VA examiner was unable to arrive at a definitive opinion.  However, the report reflects that the lack of definitiveness is based upon all procurable data at this point.  The Veteran's descriptions of symptomatology were accepted as true, but his descriptions were insufficient to identify the disease process of GERD absent clinical correlation.  See Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (recognizing legitimacy of inconclusive medical opinion when inability to come to conclusion was based on all "procurable and assembled data" and required further information which was unobtainable.)

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim being decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Applicable law

The Veteran seeks to establish his entitlement to service connection for a gastrointestinal disorder.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as peptic ulcer disease, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

A proper diagnosis of gastric or duodenal ulcer (peptic ulcer) is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of the evidence indicates gastric or duodenal ulcer (peptic ulcer).  38 C.F.R. § 3.309(a).  Whenever possible, laboratory findings should be used in corroboration of the clinical data.  Id.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  The plain language of 38 U.S.C.A. § 1111 requires that there be an examination prior to entry into the period of service on which the claim is based.  Jones v. Shinseki, 24 Vet. App. 40, 45 (2010). 

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way to state this is that VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

When there are lost or missing STRs, there is no presumption, either in favor of the claimant or against VA.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

In Jandreau, the Court explained that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).  

By comparison, as reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

III.  Factual Summary

The Veteran's STRs are missing, and there are no pre-service medical records.  In February 1990, the Veteran filed his original service connection claim for a gastrointestinal disorder.  At that time, he described having a "Nervous Stomach - Started having problems after entering service, Was treated numerous Times at the dispensarys."

The earliest medical evidence consists of a July 1966 Report of Medical Examination for employment as an Air Traffic Controller.  This examination indicated a normal clinical evaluation of the abdomen and viscera as well as general systemic.  Additional medical examinations in July 1967, July 1968, July 1969, July 1970, July 1972, July 1974, August 1975, August 1976, August 1977, October 1978, August 1979, August 1980, August 1981, August 1983, August 1984, August 1985, August 1986 and August 1987 also reflected normal clinical evaluations of the abdomen, viscera and general systemic.

In pertinent part, a private clinic record reflects the Veteran's treatment for anxiety in 1988.  A November 1989 VA clinic record noted the Veteran's report of anxiety and sleeping problems since retiring as a flight controller.  He was diagnosed with an adjustment disorder (D/O) with anxious mood.  A private January 1990 treatment record reflected treatment for gastroenteritis.  A private August 1990 barium enema resulted in an impression of diverticulosis.

In a statement received in July 1991, the Veteran described developing a nervous stomach soon after joining service which required treatment at every base he had been stationed.

An April 2000 VA clinic record included the Veteran's report of occasional chest tightness when becoming anxious, as well as chest tightness and reflux-type sensation, which he "has had for years."  He was given an impression of chest pain which was atypical for cardiac origin, and more consistent with (c/w) gastrointestinal (GI) origin.  In June 2000, the Veteran was diagnosed with GERD and hiatal hernia following upper GI series examination.  No relevant history was provided.  He was diagnosed with diverticulitis following a colonoscopy in March 2002.  A private esophagogastroduodenoscopy and biopsy resulted in diagnoses of Grade 2 erosive esophagitis and antral hyperemia.  He was treated for acute gastroenteritis in January 2003.  His clinic records also recorded a history of peptic ulcer disease.

In June 2003, the Veteran's private treating physician, Dr. W.R.K., stated that it was "roughly accurate" that he had treated the Veteran for stomach and throat problems between 1976 to 1988.

A June 2005 statement from Dr. W.R.K. stated that it was at least as likely as not that the Veteran's stomach problems and acid reflux were related to an injury, disease or event during his active military service based upon the Veteran's description of stomach problems in service.

A statement from the Veteran's spouse, received in February 2006, asserted meeting the Veteran in 1954 during military service.  She recalled that the Veteran developed nervous stomach problems shortly after entering service.  After service, the Veteran had self-treated his symptoms with TUMS and Rolaids due to limited finances.  His stomach problems continued until he was able to obtain medical attention, wherein he was eventually prescribed Nexium on a daily basis to alleviate his symptoms.

In July 2007, the Veteran was given an impression of esophageal dysphagia.

A statement by the Veteran submitted in April 2009 again described developing a nervous stomach at the age of 17 which required frequent treatment in service, and postservice treatment with over-the-counter medications due to an inability to afford treatment by a physician.

On VA outpatient treatment in June 2009, the Veteran described a history of dysphagia for 6-7 years.  A December 2009 VA clinic record included the Veteran's report of anxiety issues and panic attacks "since the 1950's."  He reported not having sought formal mental health care due to fear of losing his job as an air traffic controller. 

The Veteran underwent VA examination in July 2012 with benefit of review of his claims folder.  To avoid any potential for misinterpretation, the entirety of the examination reports is as follows:

C-Files and medical records from CPRS reviewed.
[The Veteran] was on active duty from 7/24, 1951 through 7/23/1955.

S: Presently pt takes Omeprazole 40 mg bid.  He complains of nausea on waking up every morning.  He states he has heartburn on a daily basis which occurs particularly when he burps or bends over.  He complains of his sore throat with swallowing, but he does not describe esophageal dysphagia.  He has occasional vomiting.  This occurs about once a week.  It is not related to his heartburn.  No blood in vomitus.  The last EGD that I find in the records is from Johnson City Medical Center and was done by Dr. Larry Schmidt.  It showed grade 2 esophagitis.

In reviewing his C-files this man has been treated by Dr. [K] for many years for various stomach complaints.  The only documented problem other than gastroenteritis noted is the reflux esophagitis.  [The Veteran] does state that the Omeprazole does help with his reflux symptoms.  The patient relates that he connects his present GI complaints with the military by saying that when he went into the military he was seen in the sick call frequently for a "nervous stomach".  He feels that he had a difficult time adjusting to the military and it caused him to be stressed.  His symptoms included heartburn and diarrhea.  It was associated with stress.  After getting out of the military, he continued to have these symptoms of heartburn and diarrhea.  These symptoms were treated with over the counter meds such as TUMs, Maalox and other antacids.

The patient describes himself as a perfectionist and stresses easily.  He states his father use to describe him as a perfectionist when working on the farm.  As an example, last night he had diarrhea because of worrying about his visit here today and not knowing what to expect. 

O: This man is a 78 year old man in good health for his age and is alert and oriented and no acute distress.  He appears anxious.  Neck is supple.  Chest is clear on auscultation and cor is regular with a 2/6 SEM.  Abdomen is soft, non tender with normal bowel sounds.

A.  This man has gastrointestinal complaints of mainly heartburn and diarrhea.  He describes these symptoms as being aggravated when he is under stress.  When he was in high school, he would get stressed with school work.  When in the military and he had stress, he would develop the symptoms which he describes as stomach hurting, diarrhea and heartburn.  These symptoms have continued since discharge and continue to the present time.  He does have documented reflux which is well controlled with his Omeprazole.  His diarrhea seems to be stress related and would fit with a diagnosis of Irritable bowel syndrome.  In my medical opinion, this man's irritable bowel symptoms are more likely than not associated with his anxiety which he has described since he was a young man in high school.  He also described his anxiety when he left Unicoi County to join the military.  With regards to his reflux esophagitis, he describes symptoms of reflux while in the military, but there is no documentation of this and after leaving the military he has had symptoms of reflux which remain to this day.  With the information available, it is not possible to make a well founded assessment as to whether or not these complaints either started or were aggravated by his military service.  It is my medical opinion that this man more likely than not would have these same GI problems whether or not he had ever been on active duty in the military.

IV.  Analysis

In an application for VA compensation benefits in February 1990, the Veteran described numerous inservice treatments for what he self-described as a "Nervous Stomach."  The Board finds no basis in the record to impeach his testimony.  Upon interviewing the Veteran, a VA examiner in July 2012 interpreted the Veteran's report of symptomatology as describing IBS which began prior to service but continued throughout service.  

In this case, the Veteran's STRs are missing through no fault of the Veteran.  Given that the Veteran entered active duty rather than a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), there is a high likelihood he was provided an entrance examination.  By operation of 38 U.S.C.A. § 1111, the Veteran is presumed to have entered service in sound condition.

Here, the Veteran's descriptions regarding the severity, frequency and duration of his IBS symptoms before, during and after service are clearly insufficient to support a finding that IBS clearly and unmistakably existed prior to service.  For instance, in his original February 1990 statement, the Veteran stated that his IBS problems began "after entering service."  Accordingly, the Board finds that the Veteran, who is presumed to have entered active service in sound condition, is deemed to have first manifested IBS during active service.  This aspect of the claim, therefore, is granted.

The July 2012 VA examiner also diagnosed the Veteran with GERD.  The Veteran and his spouse have described the Veteran as manifesting "nervous stomach" and heartburn symptoms since service which he self-treated with TUMS and Rolaids for financial reasons.  The Board finds no basis in the record to impeach this testimony either.  The July 2012 VA examiner accepted this information as true, but found that the lack of medical findings contemporaneous in time to service precluded the ability to make a "well founded" assessment as to the onset of GERD.  

The Board finds that the July 2012 VA opinion holds substantial probative value as it reflects a thorough review of the claims folder and accepts the lay report of symptomatology as true, but thoughtfully concludes that a medical conclusion cannot be reached without resort to speculation.  Unlike the IBS claim, the Veteran's description of symptomatology alone was insufficient to identify the disease process of GERD to a time period extending back more than 50 years.  This opinion appears to be factually consistent with 19 separate civilian workplace examination between 1966 and 1987 reflecting normal clinical evaluations of the Veteran's abdomen, viscera and general systemic.  The Veteran's private examiner did not treat the Veteran for stomach and throat problems earlier than 1976.

On the other hand, the Veteran's private physician states that it is "roughly accurate" that he had treated the Veteran for stomach and throat problems between 1976 and 1988, and finds that it is at least as likely as not that the Veteran's stomach problems and acid reflux were related to service based on the Veteran's description of stomach problems in service.  

As held above, the Board has granted a claim of service connection for IBS which the Veteran has self-described as "nervous stomach" problems.  A remaining issue is whether a specific diagnosis of GERD also had its onset in service.  Here, the Board has no reason to doubt the Veteran's description of reflux symptoms which appears to provide the only basis for the private physician opinion.  

However, the Board finds that the probative value of this opinion is reduced as the examiner does not describe with any specificity the exact symptoms (such as frequency, duration, and severity) which led to a conclusion that GERD first manifested in service, does not reflect knowledge that a GERD disability was not detected on 7 separate civilian examinations prior to his recollection of treating the Veteran for stomach problems beginning in 1976, or that any upper GI confirmation of GERD is not shown until more than 45 years after service discharge.  The available records from this private physician reflect very infrequent references to GERD many years after the Veteran's service discharge.

For the reasons expressed above, the Board finds that the July 2012 VA examiner opinion holds substantially more probative weight than the June 2005 private examiner opinion.  

The Board has also considered the testimony of the Veteran and his spouse regarding his stomach, reflux and over-the-counter treatment methods.  The Board does not doubt the credibility of these recollections nor their competence to describe these types of events.  However, the Veteran's GERD disability is not listed as a "chronic" disease for presumptive service connection purposes and the chronicity testimony is insufficient to establish the onset of GERD in service.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  In any event, the Board finds that the opinion of the VA Chief of Gastroenterology greatly outweighs any opinion expressed by the Veteran and his spouse, as the VA examiner possesses greater training and expertise in diagnosing gastrointestinal disorders. 

The Board finally notes the record includes a reference that the Veteran has a "history" of peptic ulcer disease.  None of the medical records include an actual diagnosis of peptic ulcer disease through laboratory or clinical findings.  The Veteran has not claimed the onset of peptic ulcer disease in service nor has any argument presented on his behalf suggested that a diagnosis of peptic ulcer disease is an issue in this case.  It is also not argued or shown that laboratory findings of diverticulitis, first diagnosed more than 45 years after service discharge, first manifested in service or is otherwise related to an event in service.

On the particular facts of this case, the Board finds that a gastrointestinal disorder other than IBS, including GERD, is not shown to have manifested until many years after service, and is not shown to be causally related to an event during active service.  There is no doubt of a material fact to be resolved in the Veteran's favor with respect to this aspect of the claim on appeal.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for IBS is granted.

Service connection for a gastrointestinal disability other than IBS is denied.


REMAND

A review of the Virtual VA electronic records storage system and the Veterans Appeals Control and Locator System (VACOLS) reveals that the Veteran has initiated an appeal with respect to a claim for a higher initial rating for bilateral hearing loss as well as service connection claims for tinnitus and PTSD.  The RO has acknowledged receipt of the NOD, and a November 17, 2011 letter acknowledges that the Veteran has elected DRO review readjudication.

While recognizing that the RO is in the process of DRO review and issuance of an SOC, if necessary, the provisions of 38 C.F.R. § 19.9(c) state that "[i]n cases before the Board in which a claimant  has timely filed a Notice of Disagreement with a determination of the agency of original jurisdiction, but the record reflects that the agency of original jurisdiction has not subsequently granted the claim in full and has not furnished the claimant with a Statement of the Case, the Board shall remand the claim to the agency of original jurisdiction with instructions to prepare and issue a Statement of the Case . . ."  (emphasis added).  As such, the Board must remand these issues for issuance of an SOC as directed by 38 C.F.R. § 19.9(c).  See generally Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC on the issue of entitlement to a higher disability rating for service-connected bilateral hearing loss and service connection for tinnitus and PTSD.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


